Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 35, 46, 48 and 49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gordon (US Publication 2006/0040816). 
	With respect to claim 1, Gordon teaches a system (10) for impressing a relief pattern on a substrate (Figures 10 and 11), the system comprising:
at least one female die (24, 28) including a female-die contact surface (40, 41), said female-die contact surface including at least one cavity defining the relief pattern (43, Figure 3A); and
	a compressible male die film (12, 23) including a flexible male-die contact surface (Figure 1, Paragraphs 0032, 0053-0055) spaced from said female-die contact surface (40, 41), said male-die contact surface (23) being featureless in a region thereof opposing the relief pattern on said at least one female die (24, 28, Figure 1); and
a compression mechanism (10) adapted to move said male die film (12) and said at least one female (24, 28) die towards one another in an operative mode (10, Figure 1, Paragraphs 30, 35),
 wherein, in said operative mode, when the substrate (21) is disposed between said male-die contact surface (23) and said female-die contact surface (40, 41), said compression mechanism (10) moves said male die film (12) and said at least one female die (24, 28) towards one another such that said female-die contact surface (40, 41) engages a first broad surface of the substrate (21) and said male-die contact surface (23) engages an opposing broad surface of the substrate so as to impress the relief pattern on the substrate (Paragraphs 0020-0035, Figures 1, 10, 11).
	With respect to claim 35, Gordon teaches the relief pattern is defined by at least one wall (28, 32, 32, Figure 3A) surrounding a surface at or above a nominal surface line (49) of said female die (24, 28), the wall having a wall height (Angle A in Figure 3A, Paragraphs 0042, 0043), and wherein a side of said at least one wall, distal to the relief pattern, defines a gradient from said wall height to said nominal surface line of said female die (Paragraph 0051, Figures 6-8).
	With respect to claim 46, Gordon teaches a method of producing a featured male-die contact surface, the method comprising: 
providing a system of claim 1, wherein said contact layer (top layer of 23) of said male die film (23) comprises a thin featureless sheet of a non-resilient material; 
employing said compression mechanism (10) to move said male die film (12, 23) and said female die (24, 28) toward one another thereby to apply pressure to said contact layer (top surface of 23) of said male die film (12, 23) and to push said contact layer of said male die film (12, 23) towards said at least one female die (24, 28), 
wherein said pressure applied to said contact layer (top surface of 23) of said male die film (12, 23) causes said contact layer to be urged into said at least one cavity (43), thereby to form a male die including at least one feature on said contact layer, such that at least part of said at least one feature is sustained after disengagement between said male die film and said at least one cavity (Paragraphs 0054 and Figure 10).
With respect to claim 48, Gordon teaches at least one male die (12, 23) corresponding in shape to at least one female die (24, 28) is formed, the method further comprising:
placing a substrate (21) between the at least one female die (24, 28) and the formed at least one male die (12, 23); and 
moving said at least one male die (12, 23) toward said at least one female die (24, 28) such that said at least one male die (12, 23) engages a first broad surface of said substrate (21) and said at least one female die (24, 28) engages an opposing broad surface of said substrate (21) so as to impress a relief pattern corresponding to said shape of said at least one female die on said substrate (21 and Paragraphs 0020-0035, 0054 and Figures 1, 10, 11).
	With respect to claim 49, Gordon teaches placing a substrate (21) between the at least one female die (24, 28),
wherein the at least one female die (24, 28) includes a female-die contact surface (40, 21) including at least one cavity (43) defining the relief pattern (Figures 1, 10, 11),
 wherein the male die film (12, 23)  includes a flexible male-die contact surface spaced from said female-die contact surface (24, 28, Figures 1, 10 and 11), said male-die contact surface (top surface of 23) being featureless in a region thereof opposing the relief pattern on said at least one female die (Figures 1, 10 and 11); and 
moving said at least one female die and said male die film towards one another such that said female-die contact surface engages a first broad surface of the substrate and said male-die contact surface of said male die film engages an opposing broad surface of the substrate so as to impress the relief pattern on the substrate (Paragraphs 0020-0035, 0054 and Figures 1, 10, 11).
With respect to claim 55, it is noted that with respect to the limitation “the substrate is fibrous substrate”, the substrate is not positively recited and therefore do not further define the system as presently written.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9, 14, 17 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Zimmer et al. (US Publication 2011/0294913).
	With respect to claim 7, Gordon teaches said compressible male die film includes (23 and Figure 10 and 11) includes:
 a base layer [12, Figures 1, 10 and 11; and
a contact layer including the male-die contact surface (note:  there is contact between the male die surface and the substrate and therefore the top surface of the 23 can be considered to be a contact layer) adapted to contact the substrate (21 and Figures 10 and 11).
However, Gordon does not explicitly disclose a compressible layer disposed between a base layer and a contact layer and attached thereto.  Zimmer et al. teaches a compressible layer (SARCD layer) disposed between a base layer (flat base) and a contact layer (PET base film) and attached thereto (Paragraphs 0039, 0042, Figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Gordon to provide the compressible layer disposed between a base and contact layers as taught by Zimmer et al. for the purpose of providing a strong with enough sustainability, firmness, inside-cohesion, robustness and/or lifespan layer that withstands pressure and harsh operation.
	With respect to claim 8, Gordon teaches the claimed invention including a compressible male die film (23) with compressibility in a direction perpendicular to a broad face of said compressible male die film (note: the film 12 is compressible in all directions along the male die film), Gordon does not explicitly disclose having compressible male die film, in the range of 5-30%at 135MPa.
	However, it has been held that where general conditions are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105USPQ 233.
Therefore, it would have been obvious to one of ordinary skill in that art before
the effective filing date of the present application to modify Gordon to provide a compressible male die film in the range of 5-30% at 135 MPa since such a modification would result in providing stiffness and strength to effectively withstand pressure of female/male die.
With respect to claim 9, Gordon teaches said base layer (12) includes at least one layer selected from the group consisting of a metal layer (Paragraph 0032).
With respect to claim 14, Gordon teaches said compressible layer (23) is adapted to decrease lateral deformation resulting from pressure applied to said male die film in a direction perpendicular to said broad face thereof (note: the layer is compressible therefore it would be obvious that any compressible layer provides a decrease in lateral deformation due to the rollers that apply the pressure across any face).
With respect to claim 17, Gordon teaches said compressible layer (23) is directly attached to said base layer (12 and Figures 1 and 11).


4.	Claim 12, 13, 18, 23-25 and 27 are is rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Zimmer et al. (US Publication 2011/0294913) as applied to the claims above, and further in view of Sekihara et al. (US Publication 2011/0217092).
	With respect to claim 12, Gordon, as modified, teaches the claimed invention with the exception of said base layer including at least two layers of fabric attached to one another.
	Sekihara et al. teaches a pressure roll (24) with a base layer (24c) that includes at least two layers of fabric (24a, b, f) attached to one another (Paragraph 0104, Figures 2 and 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention taught by Gordon, as modified, to provide a base layer with two layers of fabric as taught by Sekihara et al. for the purpose of providing an effective compressible surface that prevents deformation of a surface layer.
	With respect to claim 13, Sekihara et al. teaches said base layer comprises a fabric layer impregnated with a rubber-based material (Paragraph 0104).
With respect to claim 18, Sekihara et al. teaches said contact layer comprising a compressible rubber-based material (24a, b, f).
With respect to claim 23, Sekihara et al. teaches said compressible male die film further includes surface modulating layer (24a) disposed between said base layer (24c) and said contact layer (24f) and adapted such that, in said operative mode when pressure applied to said contact layer exceeds an amount of pressure required to fully compress said compressible layer, said surface modulating layer responds by modulating at least one of a height and a surface area of a deformation formed on said contact layer (note: the layer is compressible therefore it would be obvious that a compressible layer with exceeding pressure provides a modulation).
	With respect to claim 24, Sekihara et al. teaches wherein said surface modulating layer (24a) is attached along a first broad face thereof to said compressible layer (24a, b, f) and along a second broad face thereof to said contact layer.
	With respect to claim 25, Sekihara et al. said surface modulating layer is adapted to inhibit said contact layer from separating from said compressible layer or from being rotationally shifted relative thereto during impression of the relief pattern on the substrate (note: the layer is compressible therefore it would be obvious that a modulating layer would inhibit separation).
	With respect to claim 27, Sekihara et al. teaches aid surface modulating layer including a fabric layer impregnated with a rubber-based material (24a, b, f).


5.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Zimmer et al. (US Publication 2011/0294913) as applied to the claims above, and further in view of Mikutsu (US Publication 2010/0310287).
	With respect to claim 16, Gordon, as modified, teaches the claimed invention with the exception of said compressible layer that comprises a rubber foam layer.  
	Mikutsu teaches a roller (14) with a compressible layer that comprises a rubber foam layer (Paragraph 0053).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention taught by Gordon, as modified, to provide a compressible layer with a rubber foam layer as taught by Mikutsu for the purpose of effectively providing elasticity and stability during pressure thereby preventing deformation of the surface of the roller.

6.	Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US Publication 2006/0040816).
	With respect to claim 36, Gordon teaches the claimed invention including a gradient (Paragraph 0051, Figures 6-8).  Gordon does not explicitly disclose wherein said gradient has a length to height ratio of at least 10.
However, it would have been obvious to one having ordinary skill in the art before
the present invention was made to provide a specific gradient since it has been held that discovering an optimum value (10) of a result effective variable (i.e. a system with a relief pattern that is capable of and designed to provide an easy facilitation of folding a corrugated paperboard) involves only routine skill in the art. See MPEP§2144-05 ll-B.

Response to Arguments
7.	Applicant’s arguments with respect to claim(s) have been considered but are moot in view of the new ground(s) of the current rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163. The examiner can normally be reached M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        
/MATTHEW G MARINI/Primary Examiner, Art Unit 2853